                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NO. 4:19-CR-00059-1


UNITED STATES OF AMERICA                       )
                                               )
                       V.                      )
                                               )          ORDER TO SEAL
PAMELA GRACE FAULKNER,                         )
              DEFENDANT.                       )

       Upon motion of the Defendant and for good cause shown, the Court hereby

ORDERS the Defendant’s Motion to Continue Sentencing and the Court’s Order

approving the motion filed herein be sealed until further order of the Court.

       The Court further ORDERS that the Clerk of Court may provide copies to the

Defendant’s Counsel.

                 14th day of February, 2020.
       This the ____




                                            __________________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge
